COOK, Judge
(concurring in the result):
We granted review to determine whether corrective action is required because the military judge restricted the trial defense counsel’s examination of a regulation which sets forth various procedures for electronic surveillance and whether the accused was prejudiced by a failure to comply with that regulation. Additionally, we granted an issue to consider whether the Government failed to provide a verbatim record by omitting the regulation.
As noted in the majority opinion, the military judge examined the regulation in dispute (AFOSIR 124-8), but limited the defense counsel’s perusal to only certain portions of chapter 8. The reason advanced at trial for restricting defense counsel’s access was the classified status of the regulation. Although it was omitted from the *363record, a copy has been provided to the Court.
The majority conclude that corrective action is not required because the issue does not fall within an area protected by the Fourth Amendment. I agree that the circumstances of this case involve no rights under the Fourth Amendment. See United States v. White, 401 U.S. 745, 91 S.Ct. 1122, 28 L.Ed.2d 453 (1971). However, my interpretation of the regulation is broader than that of the majority. Certain portions of the regulation impose, by their terms, requirements where an authorization for a search is not required. Thus, the question to be resolved is whether the regulation creates an individual right which is judicially enforceable. The determinative factor is whether “the underlying purpose of such regulations is the protection of personal liberties or interests.” United States v. Russo, 1 M.J. 134, 135 (C.M.A.1975); also cited in United States v. Dunks, 1 M.J. 254, 255 (C.M.A.1976). See United States v. Shulman, 466 F.Supp. 293 (1979); but see United States v. Gaeeres,-U.S.-, 99 S.Ct. 1465, 59 L.Ed.2d 733 (1979).
Chapter 8 of AFOSIR 124-8 is unclassified, but is designated “FOR OFFICIAL USE ONLY.” Apparently, other chapters of the regulation are classified “CONFIDENTIAL.” Appellant’s argument is limited to the applicability of chapter 8 and I, therefore, do not deem it necessary to inquire into the provisions of the remaining chapters. Government counsel submit that the preamble to the regulation provides that the publication is for “the information and guidance of AFOSI personnel” and the index contains matters which are clearly administrative and do not involve individual rights. A perusal of these documents clearly supports the Government’s position. Furthermore, the preamble purports that the purpose of the regulation is to provide “policy and guidance.” Indeed, the restrictions imposed upon the dissemination of the regulation reflect that it was not involved with individual rights.
Accordingly, I conclude the regulation was not relevant because it does not protect personal liberties or interests, but is solely concerned with the internal administration of OSI personnel. Therefore, I agree with the majority that the failure to provide a copy of chapter 8 to trial defense counsel did not prejudice the appellant’s cause.1
Finally, the appellant submits that the record is deficient because a copy of chapter 8, which was perused by the military judge, was not attached. As previously noted, a copy of chapter 8 was subsequently provided for the appellate authorities. As such regulation is subject to judicial notice, I perceive no fatal deficiency in the record. See United States v. Kunak, 5 U.S.C.M.A. 346, 17 C.M.R. 346 (1954). Consequently, I join the majority in affirming the decision of the Court of Military Review.

. Apparently, the military judge erroneously concluded that chapter 8 was classified. Perhaps the confusion arose because other portions of the regulation were classified “CONFIDENTIAL.”